                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    ROBERT W. BODEMAN,                                    Case No. 2:19-CV-1778 JCM (EJY)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     CASH 1, LLC,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Bodeman v. Cash 1, LLC, case number 2:19-
               14     cv-01778-JCM-EJY.
               15            On January 22, 2020, the clerk of court filed a notice of intent to dismiss pursuant to
               16     Federal Rule of Civil Procedure 4(m), indicating that no proof of service had been filed as to
               17     defendant Cash 1, LLC. (ECF No. 4). Since that date, plaintiff Robert Bodeman has not
               18     responded to the notice or filed proof of service as to Cash 1, LLC.
               19            Accordingly,
               20            IT IS HEREBY ORDERED that Bodeman’s claims against Cash 1, LLC in the matter of
               21     Bodeman v. Cash 1, LLC, case number 2:19-cv-01778-JCM-EJY, be, and the same hereby are,
               22     DISMISSED without prejudice.
               23            The clerk shall enter judgment accordingly and close the case.
               24            DATED March 3, 2020.
               25
                                                                    __________________________________________
               26                                                   UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
